Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7th, 2021 has been entered. Claims 1 and 16 were amended.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy from parent Application No. Romania A201900326 filed on May 31st, 2019, has been accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Joanna Geld on 10/28/2021.
The application has been amended as follows:

 9. (currently amended) A network node configured to perform stateless autoconfiguration of
addresses (SLAAC) in a network subnet having a neighbor discovery proxy (ND-proxy)
border router, the network node comprising:
	a network interface coupled to the network subnet; and
	a processor, wherein the network node is configured to
		determine an internet protocol version 6 (IPv6) domain unicast address (DUA)
			from a calculated interface identifier for the network interface, and
perform a procedure including:
	determine a listening MAC address using the IPv6 DUA,
	perform a hash calculation on the listening MAC address, and 
	use the IPv6 DUA if the last hash bits of the hash calculation on the listening MAC
		address are the same as a network hash value and the IPv6 address is not a
		duplicate of another node on the network subnet,
		otherwise repeat the procedure with a new IPv6 DUA calculated by incrementing the IPv6 DUA or incrementing a duplicate address detection counter to determine a new IPv6 DUA . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Instant Invention pertains to using optimizing hardware to filter multicast address hashes to make ND-proxy routing more efficient. 
For claims 1 and 16, Applicant has amended to distinguish over the closest prior art (Turon US 2018/0242379). 
claim 9, Applicant has argue persuasively on pages 12-14 of the Remarks along with clarifying amendments. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.M./Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415